  Case 1:19-cv-02140-MN Document 10 Filed 04/20/20 Page 1 of 1 PageID #: 39




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

BUNKERNET LTD.                                          :
                                                        :                    :
                 Plaintiff,                             :   C.A. No. 19-02140-MN
                                                        :
                         v.                             :
                                                        :
GMTC I, LLC,                                            :
                                                        :
                 Defendant.                             :


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to D. Del. LR 83.5 and the attached certification, counsel moves for the admission

pro hac vice of John F. Friedemann of Friedemann Goldberg Wargo Hess LLP, 420 Aviation

Blvd., Suite 201, Santa Rosa, CA 95403 to represent Defendant GMTC I, LLC. in the above-

captioned matter.

April 20, 2020
                                            SMITH, KATZENSTEIN & JENKINS LLP

                                            /s/ Robert J. Katzenstein                  a
                                            Robert J. Katzenstein (No. 378)
                                            1000 West Street, Suite 1501, P.O. Box 410
                                            Wilmington, DE 19899 (courier 19801)
                                            (302) 652-8400
                                            rjk@skjlaw.com

                                            Attorney for Defendant GMTC I, LLC

                               ORDER GRANTING MOTION
       IT IS HEREBY ORDERED counsel’s Motion for Admissions Pro Hac Vice is
GRANTED.




Dated: _______________________              __________________________________________
                                                  The Honorable Maryellen Noreika
                                                  United States District Judge
